    Case: 2:20-cr-00151-SDM Doc #: 36 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 68




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



United States of America,

               Plaintiff,

       v.                                          2:20-cr-151
                                                   Judge Sarah D. Morrison

Robert S.W. Tinsley,

               Defendant.
                                           ORDER
       There being no objections, the Court hereby adopts the Report and Recommendation of
the Magistrate Judge (ECF No. 34) that the defendant’s guilty plea be accepted. The Court
accepts the defendant’s plea of guilty to Count 1 of the Information, and he is hereby adjudged
guilty on this count. The Court will defer the decision of whether to accept the plea agreement
until the sentencing hearing.


Date: October 23, 2020                           s\Sarah D. Morrison
                                           Sarah D. Morrison
                                           United States District Judge
